Citation Nr: 9928508	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 16, 
1997 for the award of a special monthly pension (SMP) for aid 
and attendance.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The San Juan VARO previously denied entitlement to SMP 
based on the need for the regular aid and attendance of 
another person by rating decision issued in October 1992.

2.  The appellant was informed of the denial and her 
appellate rights by letter from the RO, dated October 20, 
1992.  She did not initiate an appeal.

3.  The appellant's current claim for SMP was received by the 
RO on October 16, 1997.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying the appellant's 
claim for SMP based on the need for the regular aid and 
attendance of another person is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The criteria for an effective date for an award of SMP 
based on the need for the regular aid and attendance of 
another person prior to October 16, 1997, are not met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 3.402 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that she has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

A surviving spouse of a veteran of a period of war who is in 
need of the regular aid and attendance of another person is 
entitled to a SMP.  38 U.S.C.A. § 1541 (West 1991).  In order 
to qualify for such a SMP, it must be established that the 
surviving spouse is so helpless or nearly helpless as to 
require the regular aid and attendance of another person.  VA 
regulations specify criteria to be applied.  38 C.F.R. §§ 
3.351, 3.352 (1997).  A significant factor is whether the 
claimant is bedridden.  38 C.F.R. § 3.352(a) (1997).

In the instant case, the appellant submitted a claim for SMP 
based on the need for regular aid and attendance in September 
1992.  The San Juan VARO denied the appellant's claim by 
rating decision issued in October 1992.  The appellant was 
informed of the denial and of her appellate rights by letter 
from the RO, dated October 22, 1992.  She did not initiate an 
appeal.

On October 16, 1997, the RO received the appellant's current 
claim seeking entitlement to SMP based on the need for the 
regular aid and attendance of another person.  Based on newly 
submitted medical evidence the RO granted entitlement to SMP 
based on the need for regular aid and attendance of another 
person, effective October 16, 1997.  She subsequently 
requested an earlier effective date.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that an earlier effective date for 
the award of SMP based on the need for regular A&A of another 
person is not warranted.

The record shows that the appellant's original claim for SMP 
was denied by the RO in October 1992.  She did not initiate 
an appeal, and the determination became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the dated entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

The effective date of awards of SMP by reason of being in 
need of regular aid and attendance of another person is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  However, when an award of dependency and indemnity 
compensation (DIC) or pension based on an original or 
reopened claim is effective for a period prior to date of 
receipt of the claim, any additional DIC or pension payable 
to the surviving spouse by reason of need for aid and 
attendance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. § 
3.402(c)(1) (1998).

The appellant contends, in essence, that she is entitled to 
SMP since her first application in September 1992.  She has 
stated that her conditions are now the same as then, and that 
she had submitted a notice of disagreement to the October 
1992 rating decision.  A review of the claims folder shows no 
document submitted by the appellant which could be construed 
as a notice of disagreement.  The appellant has contended 
that her condition has not changed since her first 
application for SMP, however, the rating decision of October 
1992 was based on the report of a VA housebound and aid and 
attendance examination, conducted in September 1992.  Absent 
a finding that the October 1992 rating decision was clearly 
and unmistakably erroneous, a point not developed for appeal, 
there is no mechanism to grant SMP prior to October 1997.

The law with respect to effective dates is clear and does not 
provide a basis for the award of SMP based on the need for 
regular aid and attendance of another person prior to October 
16, 1997, the date of the receipt of the claim.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  Therefore, 
the appellant's claim for an effective date earlier than 
October 16, 1997, is denied.


ORDER

An effective date for an award of special monthly pension 
based on the need for the regular aid and attendance of 
another person prior to October 16, 1997, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

